IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1460
                              Filed August 17, 2016


RAYMOND SLACH and NANCY SLACH,
    Plaintiffs-Appellees/Cross-Appellants,

vs.

RUSSELL J. HEICK,
     Defendant-Appellant/Cross-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Douglas S.

Russell, Judge.



      Russell Heick appeals the district court’s order awarding him lost profits

for damages caused to leased property. AFFIRMED.




      Willie E. Townsend, Coralville, for appellant/cross-appellee.

      Thomas D. Hobart and Sean W. Wandro of Meardon, Sueppel & Downer

P.L.C., Iowa City, for appellees/cross appellants.




      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                         2


BOWER, Judge.

      Russell Heick appeals the district court’s order awarding him $4320 for

profits lost from Raymond and Nancy Slach plowing sixty-four acres of cornstalks

on land they had leased to Heick. Heick claims he is entitled to $5670 because

the record demonstrates the Slachs plowed eighty-four acres of cornstalks rather

than sixty-four. On cross-appeal, the Slachs claim the district court erred in

declining to include the cost of replacement fertilizer in its calculation of

damages. We affirm the district court.

      This is the second appeal arising from the proceedings initiated after the

Slachs filed a petition at law seeking $9450 in rent allegedly owed by Heick. The

facts surrounding the proceedings are set forth in Slach v. Heick, No. 14-0539,

2015 WL 1546445, at *1–2 (Iowa Ct. App. Apr. 8, 2015) (Slach I). We find it

unnecessary to repeat those facts herein.

      In Slach I, and relevant to this appeal, Heick claimed the district court

erred in denying his claim of trespass against the Slachs and finding Heick

sustained no damages. 2015 WL 1546445, at *1–2. We agreed and found the

district court should have applied Iowa Code section 562.5A (2011), granting

tenant farmers rights to “aboveground parts of the plant” when the lease is silent

on the matter. Id. at *5–7 (citation omitted). We determined Heick sustained

some amount of damages, reasoning:

             The [district] court blurred the line between the uncertainty of
      the amount of Heick’s damages and the fact he sustained
      damages. Heick’s neighbor Barry Lehman testified he had an
      agreement with Heick to bale the stalks for ten dollars per bale, as
      Heick planned to do the preparatory work himself. Heick presented
      credible evidence the bales could be marketed for twenty-five to
                                          3


       forty dollars each . . . . From our review of the trial record, we are
       convinced Heick sustained some amount of damages.
              We reverse the district court’s decision on the trespass claim
       and remand for a determination of Heick’s damages consistent with
       this opinion.
       On remand, the district court followed our instruction and determined the

amount of damages caused by the Slach’s chisel plowing the cornstalks on the

rented farmland. For purposes of calculating damages, the parties agreed Heick

could reasonably obtain three bales of cornstalks per acre (at $32.50 per bale)

and Heick intended to have the cornstalks baled for $10 per bale. Heick claimed

the Slachs plowed all but one field, totaling approximately eighty-four acres.

Conversely, the Slachs did not dispute the number of fields plowed, but claimed

they left sixty feet of untilled cornstalks bordering the fields thus plowed sixty-four

acres total. After reviewing the record and hearing statements from counsel, the

district court found the sixty-four acre figure presented by the Slachs more

credible.

       Because this matter was tried as an action at law, our review is for

correction of errors at law. Iowa R. App. P. 6.907. The trial court’s findings carry

the force of a special verdict and are binding if supported by substantial

evidence. Van Sloun v. Agans Bros. Inc., 778 N.W.2d 174, 179 (Iowa 2010).

       Heick claims there was substantial evidence to support the sixty-four acre

figure he presented and the district court erred in calculating damages based on

the eighty-four acre figure presented by the Slachs.         However, “the ultimate

question is whether the evidence supports the court’s finding, not whether it

would support a different finding.” NevadaCare, Inc. v. Dep’t of Human Servs.,

783 N.W.2d 459 (Iowa 2010). The Slachs presented a conservation plan and
                                              4


maps demonstrating the need to refrain from plowing the border as they were

removing fences and trees. Raymond Slach testified, based on his experience,

training, and knowledge of the property, Heick could have bailed the remaining

border stalks but elected not to.             Heick did not dispute this testimony.

Accordingly, substantial evidence supports the district court’s finding the Slachs

plowed sixty-four acres and calculating damages in the amount of $4320.1

       On cross-appeal, the Slachs claim if Heick removed the cornstalks, Heick

would be required to pay for replacement fertilizer; consequently replacement

fertilizer cost should be deducted from Heick’s damage award. We find the ruling

in Slach I clearly dispositive of this claim.2 See Slach I, 2015 WL 1546445, at *7.

We affirm the district court’s ruling without further opinion pursuant to Iowa Court

Rule 21.26(1)(c) and (e).

       AFFIRMED.




1
  The district court arrived at this figure after deducting the cost of baling at $10 per bale
from Heick’s net profit.
2
  In Slach I, we found Iowa Code section 562.5A applied to the lease in question,
granting Heick the right to the cornstalks. See Slach I, 2015 WL 1546445, at *4–7.